Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cover" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 10 depend on claim 8 instead?  Correction/ clarification required.
Claims 11-15 are rejected for depending on claim 10.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojnowski et al (US 2020/0021002 A1), hereinafter Wojnowski.
Regarding claim 1, Wojnowski (Figure 1) teaches a high-frequency component 112 situated on a circuit board 140; and a waveguide structure 120 which is connected via a coupling structure 130-1 and 130-2 (para [0019]) to the high-frequency component 112; wherein the waveguide structure is formed in a mold 114 which is injection molded to a part of the circuit board supporting the high-frequency component.
Regarding claim 5, as applied to claim 1, Wojnowski (Figure 1) teaches that the waveguide structure forms a distributor structure for connecting the high-frequency component to radar antennas.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wojnowski in view of Smith et al (CN 101896947 A), hereinafter Smith, and further in view of Xiao et al (CN 106206473 B), hereinafter Xiao.
Regarding claim 2, as applied to claim 1, Wojnowski teaches the claimed invention except explicitly mention that the high-frequency component is extrusion coated.
Smith (para [0052]) teaches a printed integrated circuit formed by extrusion coating.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the high-frequency component by extrusion coated, as taught by Smith, doing so provide a versatile coating technique for integrated circuits.
Wojnowski/Smith does not explicitly mention using extrusion coating using material of the mold.
Xiao (para [0036]) teaches the process of sealing an integrated circuit using the same material as the mold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the high-frequency component by extrusion coated using material of the mold, as taught by Xiao, doing so would reduce cost in the fabrication process.
Regarding claim 3, as applied to claim 2, it would have been an obvious matter of design choice to configure the circuit board to be extrusion coated as a whole with the mold, with the exception of plug connections in order to reduce cost in the fabrication process.
Regarding claim 6, as applied to claim 1, Wojnowski teaches the claimed invention except explicitly mention that the high- frequency component is extrusion coated using a material which forms a packaging of the high-frequency component.
Smith (para [0052]) teaches a printed integrated circuit formed by extrusion coating.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the high-frequency component by extrusion coated, as taught by Smith, doing so would provide a versatile coating technique for integrated circuits.
Wojnowski/Smith does not explicitly mention using extrusion coating using material of the mold.
Xiao (para [0036]) teaches the process of sealing an integrated circuit using the same material as the mold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the high-frequency component by extrusion coated using material of the mold, as taught by Xiao, doing so would reduce cost in the fabrication process.
Allowable Subject Matter
7.	Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Wojnowski fails to specifically teach that the waveguide structure forms at least one waveguide antenna.
Regarding claim 7, Wojnowski teaches that the mold being made of a plastic material. There is no strong motivation to modify the package of Wojnowski such that the mold is made of electrically conductive material.
Regarding claim 8, Wojnowski fails to further teach that the waveguide structure includes cavities, which are open toward an outer surface of the mold and whose inner walls include a metallization, and the cavities are closed by a cover covering the outer surface, the cover including a metal layer at least on a side facing toward the mold.
Claim 9 would have been found allowable for at least the reason for depending on claim 8.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Himmelstoss et al (DE 10 2016 224 936 A1) discloses a package comprising a HF chip situated on a circuit board, and a waveguide connecting to the HF chip.
Laidig et al (US 2014/0183710) discloses an MMIC being sealed with the same material as the mold.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845